DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 12/3/21.  Applicant amended claim 1, and claims 1-12 are currently pending in this application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, orin public use,
on sale, or otherwise available to the public before the effective filing date of the claimed
invention.

(a)(2) the claimed invention was described in a patentissued under section 151, orinan
application for patent published or deemed published under s ection 122(b), in which the
patentor application, as the case maybe, names another inventor and was effectively filed
 the effective filing date of the claimed invention.

Claims 1, 6, 11, 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Amo et al. (JP 2005-344597).

With regard to claim 1:
Amo discloses a reductant injecting device, comprising:
a honeycomb structure comprising a pillar shaped honeycomb structure portion having a partition wall that defines a plurality of cells each extending from a fluid inflow end face to a fluid outflow end face (see translation, par. [0022]);
at least one pair of electrode portions (not shown) being configured to heat the honeycomb structure portion by conducting a current (see par. [0021]), the pair of electrode portions being arranged on a side surface of the honeycomb structure portion (see translation, par. [0021, 0040]), the honeycomb structure being configured to decompose urea in an aqueous honeycomb structure portion heated by conducting the current to generate ammonia (see translation, par. [0030]);
an inner cylinder (not numbered) being configured to house the honeycomb structure, the inner cylinder having a carrier gas introduction port (not numbered) being configured to introduce a carrier gas on the fluid inflow end face side (see Fig. 2),
a urea sprayer (21) (Fig. 2, par. [0020]) being configured to spray the aqueous urea solution to the inflow end face of the honeycomb structure portion, the urea sprayer (21) being arranged at one end of the inner cylinder (see Fig. 2); and
an outer cylinder (16) (Fig. 2) arranged on an outer peripheral side of the inner cylinder,
the outer cylinder (16) being spaced apart from the inner cylinder and having a carrier gas inflow port (not numbered) being configured to allow the carried gas to flow from the fluid outflow end face side of the honeycomb structure portion (see Fig. 1);

    PNG
    media_image1.png
    411
    539
    media_image1.png
    Greyscale

wherein a flow path through which the carrier gas passes is formed between the inner
cylinder and the outer cylinder, and the reductant injecting device is configured to heat the
carrier gas through which the flow path passes by heat exchange with the honeycomb structure portion heated by conducting the current (see par. [0021, 0042]).

Regarding claim 6, Amo discloses the reductant injecting device according to claim 1,
Amo further discloses wherein the carrier gas is an exhaust gas (see translation, par. [0028)).

Regarding claim 11, Amo discloses an exhaust gas processing device, comprising an exhaust gas pipe through which an exhaust gas flows; the reductant injecting device according to claim 1, being configured to inject ammonia into the exhaust gas pipe; and an SCR catalyst (8) (Fig. 1, translation, par. [0017]) arranged at the exhaust cylinder on a downstream side of a position where the ammonia is injected (see Fig. 1).

Regarding claim 12, Amo discloses a method for processing an exhaust gas, the method comprising injecting generated ammonia into the exhaust gas by the reductant injecting device according to claim 1, and reducing the exhaust gas mixed with the ammonia by an SCR (see translation, par. [0050)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior artare such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Amo et al. (JP 2005-344597) as applied to claim 1 above, in view of Olivier (US Patent 9,027,332).
Regarding claims 2, 3, Amo discloses the reductant injecting device according to claim 1; Amo further discloses wherein one end of the inner cylinder, at which the urea sprayer (21) (Fig. 2) is arranged, has a closing surface opposing to the fluid inflow end face of the honeycomb structure portion (see Fig. 2); wherein the inner cylinder has a reduced diameter portion at a position between the honeycomb structure portion and the urea sprayer (see Fig. 2); however, Amo fails to disclose that the carrier gas introduction port is provided at the reduced diameter portion on the closing surface side.

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention, to modify Amo by providing the carrier gas introduction port at the
reduced diameter portion on the closing surface side as taught by Olivier for improving heat transfer, fuel efficiency and/or energy usage in a mixer system (see Olivier, col. 1, lines 49--52).

Regarding claim 4, the modified Amo discloses the reductant injecting device according to claim 2, Olivier further teaches wherein a plurality of carrier gas introduction ports are concentrically provided around the urea sprayer, in a cross section orthogonal to a length direction of the inner cylinder (see Fig. 5).

Regarding claim 5, Amo discloses the reductant injecting device according to claim 1, however, Amo fails to disclose wherein the carrier gas introduction port has a circular shape.
It would have been an obvious matter of design choice to have the carrier gas introduction port in a circular shape, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Amo et al. (JP 2005-344597) as applied to claim 1 above, in view of Omiya et al. (US 2017/ 0284257).
Regarding claim 7, Amo discloses the reductant injecting device according to claim 1, Amo further discloses a urea hydrolysis catalyst (40) (Fig. 1, par. [0047]) arranged on the fluid 
Omiya teaches a urea hydrolysis catalyst (40) (Fig. 1, par. [0026]) being separated from a fluid outflow end face of a honeycomb structure body (11) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amo by providing an urea hydrolysis catalyst being separated from a fluid outflow end face of a honeycomb structure body as taught by Omiya for generating ammonia from the urea water solution with less energy even when the exhaust gas is atlow temperature and then NOx in the exhaust gas can be treated with less energy (see Omiya, par. [0017]).

Regarding claim 8, Amo discloses the reductant injecting device according to claim 1; however, Amo fails to disclose wherein the honeycomb structure portion has an electrical resistivity of from 0.01 to 500 Omega.cm.
Omiya teaches that a honeycomb structure has an electrical resistivity of from 0.01 to 500 Omega. cm (see par. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amo by providing a honeycomb structure having an electrical resistivity of from 0.01 to 500 Omega.cm as taught by Omiya for causing the honeycomb structure to effectively generate heat by application of voltage to the pair of electrode members (see Omiya, par. [0040)).

Regarding claim 9, Amo discloses the reductant injecting device according to claim 1; however, Amo fails to disclose wherein the honeycomb structure portion contains a silicon- silicon carbide composite material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amo by providing a honeycomb structure portion contains a silicon-silicon carbide composite material as taught by Omiya for easier adjusting electrical resistivity of the honeycomb structure body to any value by change of a ratio of silicon carbide to silicon (see Omiya, par. [0039]).

Regarding claim 10, Amo discloses the reductant injecting device according to claim 1; however, Amo fails to disclose wherein the honeycomb structure portion has a surface area per unit volume of from 5 cm2/cm3 or more.
Omiya teaches that a honeycomb structure portion has a surface area per unit volume of from 5 cm2/cm3 or more (see par. [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amo by providing a honeycomb structure portion having a surface area per unit volume of from 5 cm2/cm3 or more as taught by Omiya for preventing the generation amount of ammonia being decreased (see Omiya, par. [0041]).

     		     Response to Arguments
Applicant's arguments filed 12/3/21 have been fully considered and they are not deemed persuasive.  Applicant argued that Amo fails to teach or suggest a honeycomb structure portion and at least one pair of electrode portions arranged on a side surface of the honeycomb structure portion being configured to heat the honeycomb structure portion by conducting a current (see Remarks, pages 7-8). The examiner respectfully disagrees.  Amo discloses that a heater is provided only in the peripheral portion of the hydrolysis catalyst (honeycomb structure portion) (see par. [0042], and the heater generates heat by applying an electric current to the emphasis added)  (see par. [0021]); therefore, Amo discloses at least one pair of electrode portions arranged on a side surface of the honeycomb structure portion being configured to heat the honeycomb structure portion by conducting a current.


    PNG
    media_image2.png
    779
    1023
    media_image2.png
    Greyscale

Additionally, Applicant argued that Amo does not disclose that an aqueous urea solution (urea water) is supplied to the honeycomb structure, specifically, the fluid inflow end face of the honeycomb structure, to generate ammonia gas (see Remarks, page 8).  The examiner respectfully disagrees.  As shown in par. [0042], Amo discloses that a heater is provided only in the peripheral portion of a hydrolysis catalyst (40) (Fig. 2, par. [0022]) (honeycomb structure portion) (i.e. no heater disposed upstream of the honeycomb structure portion), therefore, Amo discloses that the aqueous urea solution is supplied from the urea water injection valve (21) (Fig. 2) to the fluid inflow end face of the honeycomb structure portion (40) (Fig. 2), to generate ammonia gas.  

                                                                  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747